Mr. Justice Texidor
delivered the opinion of the Court.
In a proceeding for the determination of the intestate heirs of Bamón Boada instituted by Isabel Osorio in the District Court of Humacao, an application to intervene was filed by Providencia Planis, who claimed an interest adversely to the petitioner in such proceeding and presented a sworn motion opposing the petition. In said motion she denied that Bamón Boada had died intestate, and set np that he had left a holographic will, in which he bequeathed his property to the intervener, who prayed that the petition to establish heirship be dismissed.
The application to intervene was denied by the court on the ground that it failed to show the interest held by the applicant for intervention, and thereupon the latter took an appeal to this court.
Now the appellee moves us to dismiss the appeal because the order sought to be reviewed is not appealable.
In Revilla v. Dist. Ct. of San Juan, 39 P.R.R. 57, 65, this court said:
“We are inclined to agree with counsel for plaintiffs that an order striking a complaint in intervention from the files is, in substance, a final judgment and therefore appealable.”
The order in the instant case, if consented to or affirmed, would put an end to the special proceeding insofar as the appellant herein is concerned.
For the foregoing reasons the motion to dismiss filed by Isabel Osorio will be denied.